Exhibit 10.2
THE GREENBRIER COMPANIES, INC.
2010 AMENDED AND RESTATED STOCK INCENTIVE PLAN
EMPLOYEE RESTRICTED SHARE AGREEMENT
     This AGREEMENT is made as of this _____ day of_____, 20__ between The
Greenbrier Companies, Inc., an Oregon corporation (the “Company”), and
___________ (the “Participant”) under the Company’s 2010 Amended and Restated
Stock Incentive Plan (the “Plan”).
SECTION 1 ACQUISITION OF SHARES.
     (a) Transfer. On the terms and conditions set forth in this Agreement, the
Company agrees to transfer to the Participant _____________ shares of common
stock of the Company (the “Shares”), of which _____________ Shares will vest in
equal installments over a period of three years (the “Time-Vested Shares”) and
of which _____________ Shares will vest, in whole or in part, on the Vesting
Date based upon achievement of performance criteria during the applicable
Measurement Period, as described in subsection 1(e) (the “Performance-Vested
Shares”). To the extent that any partial vesting results in vesting of
fractional Shares, such Shares shall be rounded up to the nearest whole number
of Shares. The transfer shall occur at the offices of the Company on the date
set forth above or at such other place and time as the parties may agree.
     (b) Stock Plan and Defined Terms. The transfer of the Shares is subject to
the Plan, a copy of which the Participant acknowledges having received. The
provisions of the Plan are incorporated into this Agreement by this reference.
Initially capitalized terms not elsewhere defined are defined in the Plan or in
Section 9 of this Agreement.
     (c) Withholding Taxes. In the event that the Company determines that it is
required to withhold any tax as a result of the issuance or vesting of Shares
pursuant to this Agreement, the Participant, as a condition to the receipt of
such Shares, shall make arrangements satisfactory to the Company to enable it to
satisfy all withholding requirements.
     (d) Vesting of Time-Vested Shares. The Time-Vested Shares shall vest in
equal annual installments over a period of three years, on the first, second and
third anniversaries of the date of this Agreement, subject to subsections
1(d)(i) and (ii), below:
     (i) Termination of Service — If the Participant’s Service terminates due to
death, Disability, or Retirement, any unvested Time-Vested Shares shall
immediately become fully vested. Except to the extent that there exists a
separate individual agreement between the Participant and the Company, the terms
of which provide otherwise, if the Participant’s Service terminates for any
other reason, any unvested Time-Vested Shares shall automatically be forfeited,
deemed cancelled and restored to the status of authorized but unissued shares as
of the date of such termination and shall again be available for Awards under
the Plan.
Employee Restricted Share Agreement

Page 1



--------------------------------------------------------------------------------



 



     (ii) Change of Control — In the event of a Change of Control, acceleration
of vesting shall be governed by the terms of the individual agreement between
the Company and the Participant, if any.
     (e) Vesting of Performance-Vested Shares. Up to __% of the
Performance-Vested Shares shall vest based upon achievement of Adjusted EBITDA
goals (the “Adjusted EBITDA Performance Shares”), and up to __% of the
Performance-Vested Shares shall vest based upon achievement of Working Capital
goals (the “Working Capital Performance Shares”), during the applicable
Measurement Period, as set forth in subsections 1(e)(i) and (ii), below:
     (i) Adjusted EBITDA Performance Shares.
          (1) ___% of the Adjusted EBITDA Performance Shares (__% of the total
number of Performance-Vested Shares) will vest on the Vesting Date if the
Company’s Adjusted EBITDA equals the Adjusted EBITDA Target Level.
          (2) __% of the Adjusted EBITDA Performance Shares (__% of the total
number of Performance-Vested Shares) will vest on the Vesting Date if the
Company’s Adjusted EBITDA equals the Adjusted EBITDA Threshold Level.
          (3) If the Company’s Adjusted EBITDA is greater than the Threshold
Level but less than the Target Level, vesting of the Adjusted EBITDA Performance
Shares will be interpolated between __% and ___%.
          (4) If the Company’s Adjusted EBITDA is less than the Threshold Level,
none of the Adjusted EBITDA Performance Shares will vest.
     (ii) Working Capital Performance Shares.
          (1) ___% of the Working Capital Performance Shares (__% of the total
number of Performance-Vested Shares) will vest on the Vesting Date if the
Company achieves its Working Capital Target Level.
          (2) __% of the Working Capital Performance Shares (__% of the total
number of Performance-Vested Shares) will vest on the Vesting Date if the
Company achieves its Working Capital Threshold Level.
          (3) If the Company’s Working Capital performance is greater than the
Threshold Level but less than the Target Level, vesting of the Working Capital
Performance Shares will be interpolated between __% and ___%.
          (4) If the Company’s Working Capital performance is less than the
Threshold Level, no Working Capital Performance Shares will vest.
     (iii) Termination of Service — If the Participant’s service terminates
prior to the end of the Measurement Period due to death or Disability, any
unvested Performance-Vested Shares shall immediately become fully vested. Except
to the extent that there exists a separate individual agreement between the
Participant and the Company, the
Employee Restricted Share Agreement

Page 2



--------------------------------------------------------------------------------



 



terms of which provide otherwise, if the Participant’s service terminates prior
to the end of the Measurement Period for any other reason, any unvested
Performance-Vested Shares shall automatically be forfeited, deemed cancelled and
restored to the status of authorized but unissued shares as of the date of such
termination and shall again be available for Awards under the Plan.
     (iv) Change of Control — In the event of a Change of Control prior to
______________, 20__, the Performance-Vested Shares shall automatically vest in
their entirety as of that date, regardless of whether the performance criteria
have been met.
     (f) Additional Awards upon Achievement in Excess of Target Goals. Subject
to a determination by the Compensation Committee of the Company’s Board of
Directors that the Company has achieved greater than its Adjusted EBITDA Target
Level and/or Working Capital Target Level during the applicable Measurement
Period, the Company will award additional fully vested Shares to Participant as
soon as administratively practicable following the end of the Measurement
Periods, as described in subsections (f)(i) and (ii) below:
     (i) If the Company achieves its Adjusted EBITDA Stretch Level during the
applicable Measurement Period, Participant will be entitled to receive an
additional award of fully vested Shares equal to the number of Adjusted EBITDA
Performance Shares (described in Section 1(e)(i)(1), above). If the Company’s
Adjusted EBITDA during the applicable Measurement Period exceeds the Adjusted
EBITDA Target Level but is below the Adjusted EBITDA Stretch Level, Participant
will be entitled to receive an additional number of fully vested Shares,
interpolated between 1-99% of the number of Adjusted EBITDA Performance Shares,
based on the level of Adjusted EBITDA performance achieved.
     (ii) If the Company achieves its Working Capital Stretch Level during the
applicable Measurement Period, Participant will be entitled to receive an
additional award of fully vested Shares equal to the number of Working Capital
Performance Shares (described in Section 1(e)(ii)(1), above). If the Company’s
Working Capital during the applicable Measurement Period exceeds the Working
Capital Target Level but is below the Working Capital Stretch Level, Participant
will be entitled to receive an additional number of fully vested Shares,
interpolated between 1-99% of the number of Working Capital Performance Shares,
based on the level of Working Capital performance achieved.
SECTION 2 RESTRICTIONS ON TRANSFER.
     (a) Restrictions on Transfer.
     (i) By accepting the Shares, the Participant agrees that, if at the time of
any proposed resale of the Shares the resale of the Shares is not exempt from
registration under the Securities Act or covered by an effective registration
statement filed under the Securities Act, the Participant will enter into such
representations, warranties and
Employee Restricted Share Agreement

Page 3



--------------------------------------------------------------------------------



 



agreements as the Company may reasonably request to comply with the Securities
Act or any other securities laws or with this Agreement.
     (ii) The Participant shall not sell, transfer, assign, pledge or otherwise
dispose of any unvested Shares, whether voluntarily or by operation of law, or
by gift, bequest or otherwise, without the written consent of the Company. Any
sale or transfer, or purported sale or transfer, of unvested Shares, or any
right or interest in unvested Shares, in violation of this provision shall be
null and void.
     (b) Securities Law Restrictions. Regardless of whether the offering and
sale of Shares under the Plan have been registered under the Securities Act or
have been registered or qualified under the securities laws of any state, the
Company at its discretion may impose restrictions upon the sale, pledge or other
transfer of the Shares (including the placement of appropriate legends on stock
certificates or the imposition of stop-transfer instructions) if, in the
judgment of the Company, such restrictions are necessary or desirable in order
to achieve compliance with the Securities Act, the securities laws of any state
or any other law.
     (c) Market Stand-Off. In connection with any underwritten public offering
by the Company of its equity securities pursuant to an effective registration
statement filed under the Securities Act, the Participant shall not directly or
indirectly sell, make any short sale of, loan, hypothecate, pledge, offer, grant
or sell any option or other contract for the purchase of, purchase any option or
other contract for the sale of, or otherwise dispose of or transfer, or agree to
engage in any of the foregoing transactions with respect to, any Shares without
the prior written consent of the Company or its underwriters. Such restriction
(the “Market Stand Off”) shall be in effect for such period of time following
the date of the final prospectus for the offering as may be requested by the
Company or such underwriters. In the event of the declaration of a stock
dividend, a spin off, a stock split, an adjustment in conversion ratio, a
recapitalization or a similar transaction affecting the Company’s outstanding
securities without receipt of consideration, any new, substituted or additional
securities which are by reason of such transaction distributed with respect to
any Shares subject to the Market Stand Off, or into which such Shares thereby
become convertible, shall immediately be subject to the Market Stand Off. In
order to enforce the Market Stand Off, the Company may impose stop-transfer
instructions with respect to the Shares until the end of the applicable
stand-off period. The Company’s underwriters shall be beneficiaries of the
agreement set forth in this Subsection (c). This Subsection (c) shall not apply
to Shares registered in the public offering under the Securities Act.
     (d) Rights of the Company. The Company shall not be required to
(i) transfer on its books any Shares that have been sold or transferred in
contravention of this Agreement or (ii) treat as the owner of Shares, or
otherwise to accord voting, dividend or liquidation rights to, any transferee to
whom Shares have been transferred in contravention of this Agreement.
SECTION 3 SUCCESSORS AND ASSIGNS.
     Except as otherwise expressly provided to the contrary, the provisions of
this Agreement shall inure to the benefit of, and be binding upon, the Company
and its successors and assigns and be binding upon the Participant and the
Participant’s legal representatives, heirs, legatees, distributees, assigns and
transferees by operation of law, whether or not any such person has
Employee Restricted Share Agreement

Page 4



--------------------------------------------------------------------------------



 



become a party to this Agreement or has agreed in writing to join herein and to
be bound by the terms, conditions and restrictions hereof.
SECTION 4 NO RETENTION RIGHTS.
     Nothing in this Agreement or in the Plan shall confer upon the Participant
any right to continue in Service for any period of specific duration or
interfere with or otherwise restrict in any way the rights of the Company (or
any Parent or Subsidiary employing or retaining the Participant) or of the
Participant, which rights are hereby expressly reserved by each, to terminate
his or her Service at any time and for any reason, with or without cause.
SECTION 5 LEGENDS.
     If at the time of any proposed resale of the Shares the resale of the
Shares is not covered by an effective registration statement filed under the
Securities Act, all certificates evidencing Shares shall bear the following
legend:
     “THE SHARES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED FOR RESALE UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, AND MAY NOT BE SOLD, PLEDGED, OR
OTHERWISE TRANSFERRED WITHOUT AN EFFECTIVE REGISTRATION THEREOF UNDER SUCH ACT
OR AN OPINION OF COUNSEL, SATISFACTORY TO THE COMPANY AND ITS COUNSEL, THAT SUCH
REGISTRATION IS NOT REQUIRED.”
     Until such time as all Shares represented by a certificate shall become
fully vested, all certificates evidencing Shares shall bear the following
legend:
     “THE SHARES REPRESENTED HEREBY MAY NOT BE SOLD, ASSIGNED, TRANSFERRED,
ENCUMBERED OR IN ANY MANNER DISPOSED OF, EXCEPT IN COMPLIANCE WITH THE TERMS OF
A WRITTEN AGREEMENT BETWEEN THE COMPANY AND THE REGISTERED HOLDER OF THE SHARES
(OR THE PREDECESSOR IN INTEREST TO THE COMPANY OR THE REGISTERED HOLDER). SUCH
AGREEMENT GRANTS TO THE COMPANY CERTAIN RIGHTS UPON TERMINATION OF SERVICE WITH
THE COMPANY. THE SECRETARY OF THE COMPANY WILL UPON WRITTEN REQUEST FURNISH A
COPY OF SUCH AGREEMENT TO THE HOLDER HEREOF WITHOUT CHARGE.”
SECTION 6 NOTICE.
     Any notice required by the terms of this Agreement shall be given in
writing and shall be deemed effective upon personal delivery or upon deposit
with the United States Postal Service, by registered or certified mail, with
postage and fees prepaid. Notice shall be addressed to the Company at its
principal executive office and to the Participant at the address that he or she
most recently provided to the Company.
SECTION 7 ENTIRE AGREEMENT.
Employee Restricted Share Agreement

Page 5



--------------------------------------------------------------------------------



 



     This Agreement and the Plan constitute the entire contract between the
parties hereto with regard to the subject matter hereof. They supersede any
other agreements, representations or understandings (whether oral or written and
whether express or implied) which relate to the subject matter hereof.
SECTION 8 CHOICE OF LAW.
     This Agreement shall be governed by, and construed in accordance with, the
laws of the State of Oregon, as such laws are applied to contracts entered into
and performed in such State.
SECTION 9 DEFINITIONS.
     Initially capitalized terms not otherwise defined herein shall have the
meanings as defined in the Plan.
     (a) “Agreement” shall mean this Employee Restricted Share Agreement.
     (b) “Adjusted EBITDA” shall mean the Company’s earnings from continuing
operations before special charges, interest and foreign exchange, taxes,
depreciation and amortization, and as adjusted to take into account the impact
of specific non-recurring or unusual items or special charges during the
applicable Measurement Period. The Compensation Committee of the Board of
Directors shall have sole discretion to determine appropriate adjustments to
EBITDA (and any resulting effects of such adjustments) that are not reflective
of the ongoing operations of the Company.
     (c) “Adjusted EBITDA Stretch Level” shall mean cumulative Adjusted EBITDA
during the applicable Measurement Period of $_______.
     (d) “Adjusted EBITDA Target Level” shall mean cumulative Adjusted EBITDA
during the applicable Measurement Period of $_______.
     (e) “Adjusted EBITDA Threshold Level” shall mean cumulative Adjusted EBITDA
during the applicable Measurement Period of $________.
     (f) “Measurement Period” as it applies to measurement of Adjusted EBITDA
performance shall mean the ______ period beginning _________ and ending
________. “Measurement Period” as it applies to measurement of Working Capital
performance shall mean the _________ period beginning __________ and ending
___________.
     (g) “Participant” shall mean the individual named in the first paragraph of
this Agreement.
     (h) “Retirement” shall mean the termination of the Participant’s Service
with the Company or its Subsidiaries either (i) on or after attainment of age 62
or, (ii) at the discretion of the Chief Executive Officer, the Chief Financial
Officer or the designee of either of them, on or after the date that the
Participant’s age plus years of Service equals 62.
Employee Restricted Share Agreement

Page 6



--------------------------------------------------------------------------------



 



     (i) “Securities Act” shall mean the Securities Act of 1933, as amended.
     (j) “Shares” shall mean the shares of common stock of the Company acquired
by the Participant pursuant to this Agreement, as adjusted in accordance with
Article 11 of the Plan (if applicable).
     (k) “Vesting Date” shall mean the date that the Compensation Committee of
the Board of Directors makes an affirmative determination that the vesting
criteria applicable to Performance-Vested Shares, as set forth in either
subsection 1(e)(i) or (ii), have been met. The Compensation Committee’s
determination regarding vesting of the Performance-Vested Shares shall be made
not later than ____________, 20_.
     (l) “Working Capital Stretch Level” shall mean an improvement in conversion
capital of $__________ during the applicable Measurement Period.
     (m) “Working Capital Target Level” shall mean an improvement in conversion
capital of $_________ during the applicable Measurement Period.
     (n) “Working Capital Threshold Level” shall mean an improvement in
conversion capital of $__________ during the applicable Measurement Period.
[Signature page follows]
Employee Restricted Share Agreement

Page 7



--------------------------------------------------------------------------------



 



          The parties have executed this Agreement as of the date first written
above.

                 
PARTICIPANT:
      COMPANY:    
 
                        The Greenbrier Companies, Inc.    
 
               
 
      By:        
 
               
Signature
          Name:    
 
         
 
   
 
          Title:    
 
         
 
   
Name
               
 
         
 
   

Employee Restricted Share Agreement

Page 8